12-4874-cv(L)
     Psihoyos v. John Wiley & Sons, Inc.

 1                                  
 2                        UNITED STATES COURT OF APPEALS 
 3                            FOR THE SECOND CIRCUIT 
 4                                                      
 5                                August Term, 2013 
 6    
 7                 (Argued: October 31, 2013                 Decided: April 4, 2014) 
 8    
 9                      Docket Nos. 12‐4874‐cv(L), 12‐5069‐cv(XAP) 
10    
11   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
12                                                                                         
13   LOUIS PSIHOYOS, 
14    
15                      Plaintiff‐Appellee‐Cross‐Appellant, 
16    
17                               v. 
18                                                   
19   JOHN WILEY & SONS, INC., 
20    
21                      Defendant‐Appellant‐Cross‐Appellee. 
22    
23   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ X 
24                                                             
25   Before: WALKER, CABRANES, and LOHIER, Circuit Judges. 
26    
27            Photographer Louis Psihoyos sued publisher John Wiley & Sons, Inc. 
28   (“Wiley”) for copyright infringement based on Wiley’s publication of 
29   textbooks containing Psihoyos’s photographs.  The United States District 
30   Court for the Southern District of New York (Rakoff, J.) determined that the 
31   applicable three‐year statute of limitations barred none of Psihoyos’s 
32   infringement claims because Psihoyos, exercising reasonable diligence, did 
33   not discover the infringements until fewer than three years prior to bringing 
34   suit.  The District Court nonetheless granted Wiley’s motion for summary 
35   judgment as to several of the infringement claims on the ground that 
36   Psihoyos had failed to register the relevant photographs with the Copyright 
 1   Office prior to instituting suit as required by 17 U.S.C. § 411(a).  After a jury 
 2   trial in which the jury awarded statutory damages concerning three of the 
 3   remaining photographs, the District Court (Oetken, J.) denied Wiley’s motion 
 4   for remittitur or, in the alternative, for a new trial.  We AFFIRM. 
 5                                       
 6                                             KEVIN P. MCCULLOCH (Danial Nelson, 
 7                                             on the brief), Nelson & McCulloch LLP, 
 8                                             New York, NY, for Plaintiff‐Appellee‐
 9                                             Cross‐Appellant.   
10                                              
11                                             CHRISTOPHER PERRY BEALL (Robert 
12                                             Penchina, on the brief), Levine Sullivan 
13                                             Koch & Schulz, LLP, New York, NY, for 
14                                             Defendant‐Appellant‐Cross‐Appellee. 
15                                              
16   LOHIER, Circuit Judge: 

17         Photographer Louis Psihoyos sued publisher John Wiley & Sons, Inc. 

18   (“Wiley”) for copyright infringement under the Copyright Act of 1976, 17 

19   U.S.C. § 101 et seq., based on Wiley’s publication of textbooks containing 

20   eight of Psihoyos’s photographs.  Although the United States District Court 

21   for the Southern District of New York (Rakoff, J.) determined that the 

22   applicable three‐year statute of limitations barred none of Psihoyos’s 

23   infringement claims, it nonetheless granted Wiley’s motion for summary 

24   judgment as to several of those claims, citing Psihoyos’s failure to register the 

25   relevant works prior to instituting suit as required by 17 U.S.C. § 411(a).  After 

26   a jury trial in which the jury found willful infringement and awarded 


                                              2 
 1   statutory damages for three of the remaining four claims, the District Court 

 2   (Oetken, J.) denied Wiley’s motion for remittitur or, in the alternative, for a 

 3   new trial.  We affirm. 

 4                                   BACKGROUND 

 5         Psihoyos, a professional photographer, created eight photographs that 

 6   Wiley published in various textbooks from 2005 to 2009.  In November 2010 

 7   Wiley sought a retroactive licensing arrangement with Psihoyos after 

 8   discovering that it had published in several textbooks and without a license a 

 9   pair of Psihoyos’s photographs of a Stanford University professor holding a 

10   narcoleptic dog (the “Narcoleptic Dog photos”).  After being notified of the 

11   unlicensed publication of the photographs, Psihoyos requested full disclosure 

12   of any other unauthorized use of Psihoyos’s photographs by Wiley.  After 

13   examining its records, Wiley responded that it had published without 

14   permission one photograph of a Triceratops skeleton (“Triceratops photo”) 

15   and one of an Oviraptor skeleton (“Oviraptor photo”),1 in addition to the two 

16   Narcoleptic Dog photos. 


     1 Like the better known triceratops, the oviraptor was a non‐avian dinosaur 
     often described as “bird‐like” in its features.  See Gregory S. Paul, Dinosaurs 
     of the Air: The Evolution and Loss of Flight in Dinosaurs and Birds 219‐20 
     (2002). 
                                             3 
 1         In March 2011 Psihoyos filed a complaint alleging that Wiley had 

 2   infringed his copyright in eight photographs, including the Triceratops and 

 3   Oviraptor photos, along with two photographs of a narcoleptic dog that, 

 4   Psihoyos would later realize, were similar to but not the same as the 

 5   Narcoleptic Dog photos Wiley had admitted to using without authorization.  

 6   We refer to the four remaining photographs referenced in Psihoyos’s 

 7   complaint as the “Dinamation,” “Gastroliths,” “Fossilized Dinosaur Tracks,” 

 8   and “Televisions” photos.   

 9         During discovery, Psihoyos acknowledged that his initial complaint 

10   failed to refer to the copyrights in the two Narcoleptic Dog photos that Wiley 

11   had actually infringed and mistakenly referred instead to the copyrights in 

12   two other, similar photographs.  However, he did not then move for leave to 

13   amend the complaint to correct the error. 

14         In August 2011, after discovery was complete, Wiley moved for 

15   summary judgment on two grounds.  First, Wiley argued that the Copyright 

16   Act’s three‐year statute of limitations barred many of Psihoyos’s infringement 

17   claims, which arose from infringements that occurred over three years prior 

18   to suit.  See 17 U.S.C. § 507(b).  Second, as relevant here, Wiley argued that 



                                             4 
 1   Psihoyos had failed to register the two Narcoleptic Dog photos and the 

 2   Dinamation photo with the Copyright Office prior to filing suit.  See 17 U.S.C. 

 3   § 411(a).  

 4          Two days after Wiley filed its summary judgment brief, Psihoyos 

 5   finally moved for leave to amend his complaint to allege infringement of the 

 6   copyright in the correct two Narcoleptic Dog photos.  Ten days later, 

 7   Psihoyos submitted applications for copyright registration of the Narcoleptic 

 8   Dog photos, as well as the Dinamation photo.  

 9          The District Court granted Psihoyos’s motion for leave to amend the 

10   complaint only for the purpose of correcting “scrivener’s errors,” not for the 

11   purpose of specifying the correct Narcoleptic Dog photos or adding 

12   information about the newly filed applications for the Narcoleptic Dog photos 

13   and the Dinamation photo.  In explaining its partial denial of Psihoyos’s 

14   motion for leave to amend, the District Court emphasized Psihoyos’s 

15   significant delay in requesting leave to amend and in submitting applications 

16   for registration of the relevant photographs, as well as the prejudice to Wiley 

17   if the motion were granted at such a late stage in the litigation. 




                                              5 
 1         The District Court then turned to Wiley’s arguments for summary 

 2   judgment.  First, it held that copyright infringement claims accrue upon 

 3   actual or constructive discovery of infringement and that Psihoyos did not 

 4   discover the infringements until 2010, well within three years of filing suit.  

 5   Second, the District Court concluded that Psihoyos’s pending copyright 

 6   registration applications for the Narcoleptic Dog and Dinamation photos 

 7   failed to satisfy the Act’s registration requirement under § 411(a).  

 8   Accordingly, the court granted partial summary judgment in Wiley’s favor as 

 9   to the infringement claims relating to the Narcoleptic Dog, Televisions and 

10   Dinamation photos, leaving four infringement claims for trial.2 

11         After trial on Psihoyos’s remaining four claims, the jury found no 

12   infringement of the Gastroliths photo, non‐willful infringement of the 

13   Fossilized Dinosaur Tracks photo, resulting in an award of $750 in damages, 

14   and willful infringement of the Oviraptor and Triceratops photos, resulting in 

15   an award of $30,000 and $100,000 in damages, respectively.  Arguing 




     2 Psihoyos does not challenge on appeal the District Court’s grant of summary 
     judgment as to his claim relating to the Televisions photo.  The four 
     remaining claims relate to the Oviraptor, Triceratops, Gastroliths and 
     Fossilized Dinosaur Tracks photos. 
                                             6 
 1   primarily that the jury’s award was excessive, Wiley moved for remittitur or, 

 2   in the alternative, a new trial.  The District Court denied the motion. 

 3          Wiley appealed the District Court’s partial denial of summary 

 4   judgment as well as the denial of its motion for remittitur or a new trial.  

 5   Psihoyos cross‐appealed the District Court’s partial grant of summary 

 6   judgment in Wiley’s favor in connection with the Narcoleptic Dog and 

 7   Dinamation photos. 

 8                                    DISCUSSION  

 9          We address first the issues relating to the District Court’s partial denial 

10   and partial grant of summary judgment and second Wiley’s appeal relating to 

11   damages. 

12          1.  Summary Judgment 

13          We review de novo the District Court’s partial grant and partial denial 

14   of summary judgment.  Doninger v. Niehoff, 642 F.3d 334, 344 (2d Cir. 2011).  

15   Summary judgment is proper only when, construing the evidence in the light 

16   most favorable to the non‐movant, “there is no genuine dispute as to any 

17   material fact and the movant is entitled to judgment as a matter of law.”  Fed. 

18   R. Civ. P. 56(a).   



                                              7 
 1                a. Accrual of Copyright Infringement Claims 

 2         Civil actions for copyright infringement must be “commenced within 

 3   three years after the claim accrued.”  17 U.S.C. § 507(b).  The District Court 

 4   held that an infringement claim does not “accrue” until the copyright holder 

 5   discovers, or with due diligence should have discovered, the infringement 

 6   (the so‐called “discovery rule”).  There is no dispute that under the discovery 

 7   rule none of Psihoyos’s claims are time‐barred.   

 8         This Circuit has previously employed a discovery rule for copyright 

 9   claims under 17 U.S.C. § 507(b).  See Merchant v. Levy, 92 F.3d 51, 56 (2d Cir. 

10   1996); Stone v. Williams, 970 F.2d 1043, 1048 (2d Cir. 1992).  Wiley strives to 

11   distinguish the cases in which we have done so on the ground that they 

12   involved co‐ownership claims.  We reject Wiley’s suggestion that we apply 

13   different accrual rules for ownership and infringement claims, both of which 

14   are governed by 17 U.S.C. § 507(b).  In doing so, we join every Circuit to have 

15   considered the issue of claim accrual in the context of infringement claims.3   


     3 See Diversey v. Schmidly, 738 F.3d 1196, 1200‐01 (10th Cir. 2013); William A. 
     Graham Co. v. Haughey, 568 F.3d 425, 433‐37 (3d Cir. 2009); Warren 
     Freedenfeld Assocs., Inc. v. McTigue, 531 F.3d 38, 44‐46 (1st Cir. 2008); 
     Comcast of Illinois v. Multi‐Vision Elecs., Inc., 491 F.3d 938, 944 (8th Cir. 
     2007); Roger Miller Music, Inc. v. Sony/ATV Publ’g, LLC, 477 F.3d 383, 390 
     (6th Cir. 2007); Polar Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 705‐07 
                                             8 
 1         In urging us to adopt an “injury rule” instead, Wiley relies on TRW Inc. 

 2   v. Andrews, 534 U.S. 19 (2001).4  In TRW, the Supreme Court held that “the 

 3   text and structure of [the Fair Credit Reporting Act (“FCRA”)] evince 

 4   Congress’ intent to preclude judicial implication of a discovery rule” for 

 5   FCRA claims.  Id. at 28.  Observing that the FCRA provides that the “statute 

 6   of limitations runs from ‘the date on which the liability arises,’ subject to a 

 7   single [statutory] exception,” the Court concluded that the “most natural 

 8   reading of [the FCRA] is that Congress implicitly excluded a general 

 9   discovery rule by explicitly including a more limited one.”  Id. (quoting 15 

10   U.S.C. § 1681p).  The Court therefore reversed a decision of the Ninth Circuit, 

11   which had employed the discovery rule as a default “unless Congress has 

12   expressly legislated otherwise.”  Id. at 27 (quoting Andrews v. TRW Inc., 225 

13   F.3d 1063, 1067 (9th Cir. 2000)). 

14         We agree with our sister Circuits that the text and structure of the 

15   Copyright Act, unlike the FCRA, evince Congress’s intent to employ the 


     (9th Cir. 2004); Gaiman v. McFarlane, 360 F.3d 644, 653 (7th Cir. 2004); Lyons 
     P’ship, L.P. v. Morris Costumes, Inc., 243 F.3d 789, 796 (4th Cir. 2001).   
        
     4 See Auscape Int’l v. Nat’l Geographic Soc’y, 409 F. Supp. 2d 235, 244 

     (S.D.N.Y. 2004) (holding that TRW’s reasoning supports application of an 
     injury rule for claim accrual under the Copyright Act).   
                                              9 
 1   discovery rule, not the injury rule.5  Policy considerations also counsel in 

 2   favor of the discovery rule in this context.  See William A. Graham Co. v. 

 3   Haughey, 568 F.3d 425, 434‐37 (3d Cir. 2009) (“[U]se of the discovery rule 

 4   comports with the text, structure, legislative history and underlying policies 

 5   of the Copyright Act”).  For substantially the reasons articulated by other 

 6   Circuits that have grappled with this issue after TRW was decided, see supra 

 7   note 3, we conclude that copyright infringement claims do not accrue until 

 8   actual or constructive discovery of the relevant infringement and that the 

 9   Act’s statute of limitations did not bar any of Psihoyos’s infringement claims.  

10                b. Copyright Registration Prior to Institution of Suit 

11         Under § 411(a) of the Act, “no civil action for infringement of the 

12   copyright in any United States work shall be instituted until preregistration or 

13   registration of the copyright claim has been made in accordance with” the 

14   Act.6  17 U.S.C. § 411(a).  The District Court held that Psihoyos’s pending 


     5  It is for these reasons that we conclude that the Supreme Court’s decision in 
     Gabelli v. S.E.C., which held, in the readily distinguishable context of 
     securities law, that “the standard rule is that a claim accrues when the 
     plaintiff has a complete and present cause of action,” 133 S. Ct. 1216, 1220 
     (2013), does not bar application of the discovery rule where precedent, 
     structure and policy all favor such a rule. 
      
     6 “Preregistration” is not at issue in this appeal. 


                                             10 
 1   applications for registration of the Narcoleptic Dog and Dinamation photos 

 2   failed to satisfy § 411(a)’s registration requirement.  On appeal, Psihoyos 

 3   counters that the mere act of submitting an application to the Copyright 

 4   Office satisfies § 411(a)’s registration requirement.   

 5         As both parties acknowledge, the Federal Courts of Appeals are 

 6   divided over whether a pending application satisfies § 411(a)’s requirement of 

 7   copyright registration as a precondition to instituting an infringement action.7  

 8   Compare Apple Barrel Prods., Inc. v. Beard, 730 F.2d 384, 386‐87 (5th Cir. 

 9   1984) (Copyright Office’s receipt of application suffices), with M.G.B. Homes, 

10   Inc. v. Ameron Homes, Inc., 903 F.2d 1486, 1488‐89 (11th Cir. 1990) (approving 

11   district court’s decision to allow suit to proceed only after plaintiff received 

12   Copyright Office’s response to registration application and amended the 

13   complaint), Gaiman v. McFarlane, 360 F.3d 644, 655 (7th Cir. 2004) (“[A]n 

14   application to register must be filed, and either granted or refused, before suit 

15   can be brought”), and La Resolana Architects, PA v. Clay Realtors Angel Fire, 

16   416 F.3d 1195, 1202‐05 (10th Cir. 2005) (comparing the Fifth Circuit’s 


     7 Under 17 U.S.C. § 411(a), the copyright holder may bring suit even if the 
     Copyright Office determines that the work is not copyrightable, so whatever 
     “registration” means for purposes of § 411(a), it does not require a finding of 
     copyrightability by the Copyright Office. 
                                              11 
 1   “application approach” with the Eleventh Circuit’s “registration approach” 

 2   and adopting the latter) abrogated on other grounds by Reed Elsevier, Inc. v. 

 3   Muchnick, 559 U.S. 154 (2010).  We need not resolve the dispute or otherwise 

 4   embroil ourselves in this circuit split because, even assuming arguendo that a 

 5   pending application constitutes a “registration” under § 411(a), Psihoyos had 

 6   not even filed the applications for registration of the relevant works prior to 

 7   instituting the action claiming infringement of the copyright in these works, 

 8   as required by the plain terms of the statute.  See 17 U.S.C. § 411(a) (“[N]o 

 9   civil action for infringement of the copyright . . . shall be instituted until 

10   preregistration or registration of the copyright claim has been made”).  

11   Instead, Psihoyos submitted the applications after discovery had closed and 

12   Wiley had filed its summary judgment brief.  Accordingly, he failed to satisfy 

13   the preconditions to suit under § 411(a). 

14         In an effort to clear this hurdle, Psihoyos argues that the District Court 

15   should have allowed him to amend his complaint “to assert claims related to” 

16   his applications for copyright registration of both the correct Narcoleptic Dog 

17   photos and the Dinamation photo once these applications were filed.  

18   Appellee’s Br. 65.  Psihoyos suggests that he would then have satisfied § 



                                              12 
 1   411(a)’s requirement of registration prior to the institution of suit regarding 

 2   those photographs.  This argument ignores the wide discretion we accord 

 3   district courts in choosing to grant or deny leave to amend.  As the District 

 4   Court pointed out, “[a]lthough liberal amendments are allowed in the typical 

 5   case, this is not a typical case.”  Joint App’x 859 (citation omitted).  The 

 6   District Court explained its reasoning as follows: 

 7          Plaintiff and his counsel have been on notice since the outset of this 
 8          case that plaintiff had to produce registration numbers for the 
 9          photographs at issue.  Not only did the Court so instruct plaintiff at the 
10          early in‐court hearing . . . , but plaintiff and his counsel were put on 
11          notice even earlier when, . . . in another of plaintiff’s copyright 
12          infringement cases also originally before this Court, the Court ordered 
13          plaintiff, on pain of contempt, to produce registration numbers 
14          corresponding to the photographs pleaded in that complaint.  Thus, 
15          even though plaintiff was put on notice of this issue last year, he waited 
16          until after the close of all discovery in this case . . . and after defendant 
17          had filed its motion for summary judgment . . . to even submit 
18          applications to the Copyright Office for his unregistered  
19          photographs. . . .  Now, necessary (and extensive) new discovery . . . 
20          would be required . . . .  To allow amendment here would prejudice 
21          defendant with both significant delay and expense associated with 
22          further, belated discovery on these issues. 
23           
24   Joint App’x 859‐61 (citations and quotation marks omitted) (emphases in 

25   original).  For substantially these reasons, we conclude that the District Court 

26   acted within its discretion in partially denying Psihoyos leave to amend his 




                                              13 
 1   complaint.  See Longman v. Wachovia Bank, N.A., 702 F.3d 148, 151‐52 (2d 

 2   Cir. 2012).  

 3            Accordingly, we affirm the District Court’s grant of summary judgment 

 4   dismissing Psihoyos’s claims relating to the Narcoleptic Dog and Dinamation 

 5   photos. 

 6            2. Statutory Damages 

 7            We review for abuse of discretion the District Court’s denial of Wiley’s 

 8   motion for remittitur or a new trial.  See In re Methyl Tertiary Butyl Ether 

 9   (MTBE) Products Liability Litigation, 725 F.3d 65, 112 n.34 (2d Cir. 2013).  

10   Where “the copyright owner sustains the burden of proving, and the court 

11   finds, that infringement was committed willfully, the court in its discretion 

12   may increase the award of statutory damages to a sum of not more than 

13   $150,000.”  17 U.S.C. § 504(c)(2).  The jury found that Wiley had willfully 

14   infringed Psihoyos’s copyright in the Triceratops and Oviraptor photos and 

15   awarded Psihoyos $100,000 and $30,000, respectively.8   

16            Wiley does not contest the jury’s finding of willful infringement and 

17   concedes that the jury’s award of statutory damages was not against the 




     8    These are the only damages awards that Wiley challenges on appeal. 
                                              14 
 1   weight of the evidence under the instructions given to the jury.9  Rather, 

 2   Wiley contends that the District Court erred by failing to consider whether 

 3   the statutory damages award is reasonably related to the proven amount of 

 4   plaintiff’s actual loss and complains that the jury’s award “bears no rational 

 5   relationship to the plaintiff’s actual loss” and is “an epitome of a run‐away 

 6   award.”  Appellant’s Reply Br. 50. 

 7         We have held that district courts employing their “wide discretion . . . 

 8   in setting the amount of statutory damages” should consider: 

 9        (1) the infringer’s state of mind; (2) the expenses saved, and profits 
10        earned, by the infringer; (3) the revenue lost by the copyright holder; (4) 
11        the deterrent effect on the infringer and third parties; (5) the infringer’s 
12        cooperation in providing evidence concerning the value of the 
13        infringing material; and (6) the conduct and attitude of the parties. 
14         
15   Bryant v. Media Right Prods., Inc., 603 F.3d 135, 143‐44 (2d Cir. 2010) 

16   (quotation marks omitted).  Although revenue lost is one factor to consider, 

17   we have not held that there must be a direct correlation between statutory 

18   damages and actual damages.  To suggest otherwise is to ignore the various 

19   other factors a court may consider and the purposes of statutory damages in 

20   the willful infringement context. 

     9 Insofar as Wiley also complains about the jury instructions relating to 
     damages, we conclude that Wiley forfeited its objection by not raising it in the 
     District Court. 
                                            15 
 1         The District Court concluded that several of the relevant factors could 

 2   explain the jury’s award based on the evidence adduced at trial – in 

 3   particular, the evidence supported a finding of willfulness and that Wiley 

 4   earned substantial profits, and the jury may have viewed Wiley as a repeat 

 5   infringer in need of deterrence. 

 6         In sum, we discern no error in the District Court’s denial of Wiley’s 

 7   motion for remittitur or a new trial.  The District Court did not abuse its 

 8   discretion in refusing to alter the jury’s award of statutory damages. 

 9                                   CONCLUSION 

10         For the foregoing reasons, the judgment of the District Court is 

11   AFFIRMED. 




                                            16